COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Thomas Lee McDaniel v. The State of Texas

Appellate case number:    01-18-00891-CR

Trial court case number: 1527579

Trial court:              351st District Court of Harris County

        Appellant is represented by appointed counsel, Cheri Duncan. Counsel filed an Anders
brief and a motion to withdraw on May 3, 2019. On May 15, 2019, appellant filed a pro se
document expressing his desire to withdraw his appeal.
        A defendant is not entitled to hybrid representation. See Porter v. State, 540 S.W.3d 178,
183 (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d). Accordingly, to the extent appellant
requests dismissal of his appeal, that request is denied without prejudice to appellant’s counsel
filing a motion to dismiss the appeal within 10 days that complies with Texas Rule of Appellate
Procedure 42.2(a).
       It is so ORDERED.

Judge’s signature: ____./s/ Peter Kelly____
                    Acting individually  Acting for the Court


Date: __May 30, 2019_____